Opinion issued June 21, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00271-CV
                            ———————————
    KATHLEEN D. SZEKELY, MELISSA SZEKELY, SEAN PATRICK
        SZEKELY, AND PATRICIA KEGGEREIS, Appellants
                                         V.
   ILLINOIS MUTUAL LIFE INSURANCE COMPANY, INC., Appellee


                    On Appeal from the 367th District Court
                            Denton County, Texas
                      Trial Court Case No. 16-08089-367


                          MEMORANDUM OPINION

      Appellants and appellees have filed a joint motion to dismiss the appeal

because the parties have settled their differences. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss any pending motions as moot.
                                PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.




                                        2